Cooper, J.,
delivered the opinion of the court.
The complaint of the appellant was not that the coupler used by the defendant company was defective as one of its kind, but that it was of a kind more dangerous in its use than those of another sort. But it was proved by the defendant, and not controverted by the plaintiff, that the use of this coupler (one with a chafing-iron attached) was not unusual when the plaintiff' entered into its service; that there were several of its freight-engines so equipped, which were intended to be used upon passenger-trains as occasion might require. The plaintiff' himself seems to have-recognized the fact that in his employment as brakeman he would be required to couple cars to engines having these chafing-irons, for he informed himself touching the methods by which couplings with such engines could best be made. We find no room for doubt that the use of this appliance was one of the dangers incident to his employment, and voluntarily assumed by him. To hold the employer liable for the injury sustained would, as it appears to us, be to declare that railroads are responsible for injuries to their servants in all cases in which the safest appliances in use are not secured by them. We do ,not understand that counsel for appellant would push the rule contended for by them to this extent, and we know of no authority by which it could be done.
The peremptory instruction for the defendant was correct, upon the uncontroverted facts of this case.

Judgment affirmed.